Wellentech Services, Inc. 7415 Sherbrooke St. West, #1 Montreal, Quebec, Canada H4B 1S2 October 23, 2007 U.S. Securities & Exchange Commission Office of Small Business 450 Fifth Street NW Washington, D.C. 20549 Re:Wellentech Services, Inc. File No. 333-140236 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form SB-2, File No. 333-140236, to 4:00 P.M. on October 25, 2007 or as soon as practicable thereafter. The Company acknowledges that: § should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; § the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and § the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, WELLENTECH SERVICES, INC. By: /s/ Irwin Rapoport Irwin Rapoport President
